Clark, J.,
concurring: The fact, however, should not pass without notice that though this action is for the recovery of land sold in May, 1898, for taxes in arrears for 1896, and was begun on 6 May, 1903, it is now here for decision in May, 1918, twenty years after the sale of the land, and the purchase whose validity is in question.
There is widespread complaint in this State, as well as elsewhere, at the congestion and delays in the courts. There has been no congestion at any time in this Court, but counsel recently stated in an argument here that on an average appeals did not get to this Court from his district under three and a half to four years after the suit was begun. It *539may be safely said that the same average will apply doubtless to the whole State. Not infrequently appeals are heard here in cases which have been in the courts over ten years and sometimes even twenty years.
In Taylor v. Gooch, 110 N. C., 387, the action was brought in 1852 and the final appeal was heard at this Court in 1892, after a lapse of forty years. The cause of action originated in the purchase of land under a judgment obtained in 1806. Charles Dickens, in his description of the chancery suit of Jarndyce v. Jarndyce in “Bleak House” rendered an invaluable service to the legal profession and to the public by describing the evils and the infinite wrongs inflicted by needless delays in the courts.
In Taylor v. Gooch this Court said: “This is the fifth time this matter, which has been in litigation more than forty years, has been in this Court. The defendants and those under whom they claim have been in continuous and unbroken possession of the premises for ninety years. Eighty-nine years ago a decree was made in a cause pending between the parties under whom the plaintiff and defendants, respectively, claim, adjudging that those whose title and possession the defendants hold had paid in full for the premises, and adjudging that the plaintiff’s ancestor execute title to the same.”
In Penny v. R. R., 161 N. C., 530, attention was called to the fact that that case had then been pending already fifteen years, and in that time four appeals had been taken to this Court, and for the fourth time a new trial had been granted. Surely this state of things should incline the bench and the bar to concede — and that without sensitiveness on the part of any one — that in the administration of justice there should be greater efficiency and a prompt determination in all matters coming before the courts. Such delays and the expense thereto add to the burdens of the loser and often deprive even him who gains the final judgment of all benefit therefrom.
Then, too, as in this case, papers are lost from the loose files which are kept, witnesses die, and the memory of those who survive is weakened so that too often, in addition to the great and unnecessary bill of costs and the loss of time and the expense entailed upon witnesses and suitors in attending court, justice may finally miscarry from the lack of evidence which once existed, or defective memories.
There is no evidence that the great delay in this ease is any wise due to the judges of the Superior Court, nor does it clearly appear who is to blame, but there must be blame somewhere, for such long drawn out litigation and such inefficiency would not be permitted in any other business, and should not exist in the administration of justice.
Calling public attention to this matter will be the surest means in this as in all other matters to cure the evil. Congestion and other evils in *540tbe administration of tbe courts are not matters wbicb concern only lawyers and judges, but they are tbe concern of all litigants and of tbe taxpayers and of tbe public generally as well.
Tbe American Bar Association and many State Bar Associations have passed resolutions and appointed committees to- secure a lessening of tbe delays in litigation, and tbey have urged tbat tbe judges should shorten their opinions, and tbe Legislature of this State has suggested tbat per curiam decisions should be used where no new principle of law is involved. Revisal, 1548. This however, would not lessen any congestion wbicb exists in tbe Superior Court.
In tbat much misunderstood instrument, tbe Magna Carta of John (for there were several Magna Cartas), there was a promise tbat “justice should not be delayed” wbicb was coupled with a provision tbat justice should not be sold, as if tbe two were similar evils so far as suitors were concerned. A far greater intelligence than tbat of tbe brutal barons and tbe contemptible king who met in conference at Runnymede has classed “tbe law’s delay” among tbe greatest evils “tbat flesh is heir to.” Shakespeare, Hamlet, Act 3, sec. 1.
One fruitful cause of delay is tbe abuse of legal process by taking an appeal wbicb suspends tbe execution on tbe judgment without subsequently perfecting tbe appeal. One remedy for this is Rule 17, wbicb allows tbe appellee to docket a certificate and dismiss tbe appeal if not brought up to tbe next term, but this in many instances involves a delay of 6 months. There is a much speedier method pointed out in Avery v. Pritchard, 93 N. C., 266, wbicb bolds tbat “tbe Superior Court may, upon proper notice, adjudge tbat tbe appeal has been abandoned, and proceed in tbe cause as if no appeal bad been taken.” This has been approved several times. See citations in Annotated Edition. This course can usually be taken at tbe very next term of tbe Superior Court, and even at chambers, when tbe statutory time has elapsed without serving tbe case on appeal or otherwise complying with tbe requirements for perfecting tbe appeal.
■ This applies to tbe appeals in criminal as well as in civil cases. At this term an appeal in a criminal case was docketed and dismissed under Rule 17, in wbicb tbe judgment was rendered two years ago, and thus tbe defendant obtained two years delay by simply taking an appeal and failing to perfect it. Tbe execution of tbe judgment in tbat case should bave been bad at tbe next term of tbe Superior Court or at chambers, by applying to tbe judge, on notice to defendant, to adjudge tbe appeal abandoned under Avery v. Pritchard, 93 N. C., 266, or at tbe next term of this Court by moving to docket and dismiss under Rule 17, as has finally been done. Among many cases calling attention to this matter from time to time is tbe very recent case of Lancaster v. Bland, 168 N. C., 377.